Exhibit 10.1



IRADIMED CORPORATION

AMENDED AND RESTATED

2014 EQUITY INCENTIVE PLAN

Iradimed Corporation, a Delaware corporation (the “Company”), sets forth herein
the terms of its Amended and Restated 2014 Equity Incentive Plan (the “Plan”),
as follows:

1.         PURPOSE

The Plan, which amends and restates the Iradimed Corporation 2014 Equity
Incentive Plan, originally effective April 14, 2014, is intended to enhance the
ability of the Company and its Affiliates (as defined herein) ability to attract
and retain highly qualified officers, non-employee members of the Board, key
employees, consultants and advisors, and to motivate such officers, non-employee
members of the Board, key employees, consultants and advisors to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options, stock appreciation rights, restricted stock, restricted stock
units, unrestricted stock, other stock-based awards and cash awards. Any of
these awards may, but need not, be made as performance incentives to reward
attainment of performance goals in accordance with the terms hereof. Stock
options granted under the Plan may be non-qualified stock options or incentive
stock options, as provided herein.

2.         DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1.      “Acquiror” shall have the meaning set forth in Section 15.2.1.

2.2.      “Affiliate” means any company or other trade or business that
“controls,” is “controlled by” or is “under common control” with the Company
within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

2.3.      “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Other Stock-based Award or cash award
under the Plan.

2.4.      “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.

2.5.      “Board” means the Board of Directors of the Company.

2.6.      “Business Combination” shall have the meaning set forth in Section
15.2.2.







--------------------------------------------------------------------------------

2.7.      “Cause” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, as determined by the Company and unless otherwise
provided in an applicable Award Agreement: (i) the commission of any act by a
Grantee constituting financial dishonesty against the Company or its Affiliates
(which act would be chargeable as a crime under applicable law); (ii) a
Grantee’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment which, as
determined in good faith by the Board, would: (A) materially adversely affect
the business or the reputation of the Company or any of its Affiliates with
their respective current or prospective customers, suppliers, lenders and/or
other third parties with whom such entity does or might do business; or (B)
expose the Company or any of its Affiliates to a risk of civil or criminal legal
damages, liabilities or penalties; (iii) the repeated failure by a Grantee to
follow the directives of the chief executive officer of the Company or any of
its Affiliates or the Board, or (iv) any material misconduct, violation of the
Company’s or Affiliates’ policies, or willful and deliberate non-performance of
duty by the Grantee in connection with the business affairs of the Company or
its Affiliates.

2.8.      “Change in Control” shall have the meaning set forth in
Section 15.2.2.

2.9.      “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References to the Code shall include the valid and binding
governmental regulations, court decisions and other regulatory and judicial
authority issued or rendered thereunder.

2.10.    “Committee” means the Compensation Committee of the Board, or such
other committee as determined by the Board. The Compensation Committee of the
Board may, in its discretion, designate a subcommittee of its members to serve
as the Committee (to the extent the Board has not designated another person,
committee or entity as the Committee). Following the Initial Public Offering,
(i) the Board will cause the Committee to satisfy the applicable requirements of
any stock exchange on which the Common Stock may then be listed; (ii) for
purposes of Awards to Covered Employees intended to constitute Performance
Awards, to the extent required by Code Section 162(m), Committee means all of
the members of the Compensation Committee who are “outside directors” within the
meaning of Section 162(m) of the Code; and (iii) for purposes of Awards to
Grantees who are subject to Section 16 of the Exchange Act, Committee means all
of the members of the Compensation Committee who are “non-employee directors”
within the meaning of Rule 16b-3 adopted under the Exchange Act.

2.11.    “Company” shall have the meaning set forth in the preamble.

2.12.    “Common Stock” or “Stock” means a share of common stock of the Company,
par value $0.0001 per share.

2.13.    “Consultant” means a consultant or advisor that provides bona fide
services to the Company or any Affiliate and who qualifies as a consultant or
advisor under Rule 701 of the Securities Act (during any period in which the
Company is not a public company subject to the reporting requirements of the
Exchange Act) or Form S-8 (during any



2

--------------------------------------------------------------------------------

period in which the Company is a public company subject to the reporting
requirements of the Exchange Act).

2.14.    “Covered Employee” means a Grantee who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code as qualified by Section 12.4.

2.15.    “Disability” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means, as determined by the Company and unless
otherwise provided in an applicable Award Agreement, the Grantee is unable to
perform each of the essential duties of such Grantee’s position by reason of a
medically determinable physical or mental impairment which is potentially
permanent in character or which can be expected to last for a continuous period
of not less than 12 months; provided, however, that, with respect to rules
regarding expiration of an Incentive Stock Option following termination of the
Grantee’s Service, “Disability” means “permanent and total disability” as set
forth in Section 22(e)(3) of the Code.

2.16.    “Effective Date” means April 14, 2014, the date the Plan was approved
by the Company’s stockholders.

2.17.    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

2.18.    “Fair Market Value” of a share of Common Stock as of a particular date
shall mean (1) if the Common Stock is listed on a national securities exchange,
the closing or last price of the Common Stock on the composite tape or other
comparable reporting system for the applicable date, or if the applicable date
is not a trading day, the trading day immediately preceding the applicable date,
or (2) if the shares of Common Stock are not then listed on a national
securities exchange, or the value of such shares is not otherwise determinable,
such value as determined by the Board in good faith in its sole discretion.

2.19.    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in
which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests.

2.20.    “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under
Section 6, or (iii) such other date as may be specified by the Board in the
Award Agreement.

2.21.    “Grantee” means a person who receives or holds an Award under the Plan.



3

--------------------------------------------------------------------------------

2.22.    “Holder” means, with respect to any Issued Shares, the person holding
such Issued Shares, including the initial Grantee or any Permitted Transferee.

2.23.    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.24.    “Incumbent Directors” shall have the meaning set forth in Section
15.2.2.

2.25.    “Initial Public Offering” means the initial public offering of shares
of Common Stock pursuant to a registration statement (other than a Form S-8 or
successor forms) filed with, and declared effective by, the SEC.

2.26.    “Issued Shares” means, collectively, all outstanding shares of Stock
issued pursuant to Awards (including without limitation, outstanding shares of
Restricted Stock prior to or after vesting and shares issued in connection with
the exercise of an Option or SAR).

2.27.    “New Shares” shall have the meaning set forth in Section 15.1.

2.28.    “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.29.    “Offered Shares” shall have the meaning set forth in Section 17.4.1.

2.30.    “Offering” shall have the meaning set forth in Section 17.5.

2.31.    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

2.32.    “Option Price” means the exercise price for each share of Stock subject
to an Option.

2.33.    “Other Stock-based Awards” means Awards consisting of Stock units, or
other Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock.

2.34.    “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period of from
one (1) to five (5) years.

2.35.    “Permitted Transferee” means any of the following to whom a Holder may
transfer Issued Shares hereunder (as set forth in Section 17.13.3): the Holder’s
spouse, children (natural or adopted), stepchildren or a trust for their sole
benefit of which the Holder is the settlor; provided however, that any such
trust does not require or permit distribution of any Issued Shares during the
term of this Agreement unless subject to its terms. Upon the death of the
Holder, the term Permitted Transferees shall also include



4

--------------------------------------------------------------------------------

such deceased Holder’s estate, executors, administrators, personal
representatives, heirs, legatees and distributees, as the case may be.

2.36.    “Plan” shall have the meaning set forth in the preamble.

2.37.    “Prior Plan” means the Iradimed Corporation (Oklahoma) 2005 Incentive
Stock Plan.

2.38.    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock.

2.39.    “Restricted Period” shall have the meaning set forth in Section 10.1.

2.40.    “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 10.

2.41.    “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 10.

2.42.    “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9.

2.43.    “SEC” means the United States Securities and Exchange Commission.

2.44.    “Section 409A” means Section 409A of the Code.

2.45.    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.

2.46.    “Separation from Service” means a termination of Service by a Service
Provider, as determined by the Board, which determination shall be final,
binding and conclusive; provided, however, that if any Award governed by
Section 409A is to be distributed on a Separation from Service, then the
definition of Separation from Service for such purposes shall comply with the
definition provided in Section 409A.

2.47.    “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.

2.48.    “Service Provider” means an employee, officer, non-employee member of
the Board, or Consultant of the Company or an Affiliate.

2.49.    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9.

2.50.    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.



5

--------------------------------------------------------------------------------

2.51.    “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
Subsidiary or with which the Company or an Affiliate combines.

2.52.    “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

2.53.    “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board under Section
5.2.



2.54.    “Transition Period” means the period beginning with the consummation of
an Initial Public Offering and ending as of the earlier of (i) the date of the
first annual meeting of shareholders of the Company at which directors are to be
elected that occurs after the close of the third calendar year following the
calendar year in which the Initial Public Offering occurs and (ii) the
expiration of the “reliance period” under Treasury Regulation Section
1.162-27(f)(2).



2.55.    “Voting Securities” shall have the meaning set forth in Section 15.2.2.

3.         ADMINISTRATION OF THE PLAN



3.1.      General.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter (as in effect from time to
time), and with respect to the authority of the Board to act hereunder, all
references to the Board shall be deemed to include a reference to the Committee,
to the extent such power or responsibilities have been delegated. Except as
specifically provided in Section 14 or as otherwise may be required by
applicable law, regulatory requirement or the certificate of incorporation or
the bylaws of the Company, the Board shall have full power and authority to take
all actions and to make all determinations required or provided for under the
Plan, any Award or any Award Agreement, and shall have full power and authority
to take all such other actions and make all such other determinations, including
determinations of fact, not inconsistent with the specific terms and provisions
of the Plan that the Board deems to be necessary or appropriate to the
administration of the Plan. Following the Initial Public Offering, the Committee
shall administer the Plan; provided, however, the Board shall retain the right
to exercise the authority of the Committee to the extent consistent with
applicable law and the applicable requirements of any securities exchange on
which the Common Stock may then be listed. The interpretation and construction
by the Board of any provision of the Plan, any Award or any Award Agreement
shall be final, binding and conclusive. Without limitation, the Board shall have
full and final authority, subject to the other terms and conditions of the Plan,
to:

(i)         designate Grantees;



6

--------------------------------------------------------------------------------

(ii)       determine the type or types of Awards to be made to a Grantee;

(iii)      determine the number of shares of Stock to be subject to an Award;

(iv)       establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);

(v)        prescribe the form of each Award Agreement; and

(vi)       amend, modify, or supplement the terms of any outstanding Award
including the authority, in order to effectuate the purposes of the Plan, to
modify Awards to foreign nationals or individuals who are employed outside the
United States to recognize differences in local law, tax policy, or custom.

3.2.      Deferral Arrangement.

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.

3.3.      No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.4.      Book Entry.

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.

4.         STOCK SUBJECT TO THE PLAN

4.1.      Authorized Number of Shares.

Subject to adjustment under Section 15, the aggregate number of shares of Common
Stock that may be initially issued pursuant to the Plan is 2,000,000. The total
number of shares of Common Stock described in the preceding sentence shall be
available for issuance under Incentive Stock Options. Shares of Common Stock
underlying any outstanding stock option or other award granted under the Prior
Plan or any other predecessor employee stock plan of the Company that is
forfeited, terminated or cancelled for any reason without issuance of such
shares, including an award that is settled in cash or shares underlying an award
that are surrendered or tendered to the Company for payment of an exercise price
or to cover taxes, shall be cancelled and will not be available for future grant
under the Plan. From and after the



7

--------------------------------------------------------------------------------

Effective Date, no new awards will be made under the Prior Plan. Shares issued
under the Plan may consist in whole or in part of authorized but unissued
shares, treasury shares, or shares purchased on the open market or otherwise,
all as determined by the Company from time to time. No later than the end of the
Transition Period, the maximum number of shares for each type of Stock-based
Award, and the maximum amount of cash for any cash-based Award, intended to
constitute “performance-based compensation” under Code Section 162(m) granted to
any Grantee in any specified period shall be established by the Company and
approved by the Company’s stockholders.

4.2.      Share Counting.

Any Award settled in cash shall not be counted as shares of Common Stock for any
purpose under this Plan. If any Award under the Plan expires, or is terminated,
surrendered or forfeited, in whole or in part, the unissued Common Stock covered
by such Award shall again be available for the grant of Awards under the Plan.
If shares of Common Stock issued pursuant to the Plan are repurchased by, or are
surrendered or forfeited to the Company at no more than cost, such shares of
Common Stock shall again be available for the grant of Awards under the Plan. If
shares of Common Stock issuable upon exercise, vesting or settlement of an
Award, or shares of Common Stock owned by a Grantee (which are not subject to
any pledge or other security interest), are surrendered or tendered to the
Company in payment of the Option Price or Purchase Price of an Award or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered shares of Common Stock shall again
become available for issuance under the Plan. In addition, in the case of any
Substitute Award, such Substitute Award shall not be counted against the number
of shares reserved under the Plan.

5.         EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1.      Term.

The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Company’s stockholders. The Plan shall terminate automatically
on the ten (10) year anniversary of the Effective Date and may be terminated on
any earlier date as provided in Section 5.2.

5.2.      Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company’s stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. No Awards shall be made after the Termination Date. The
applicable terms of the Plan, and any terms and conditions applicable to Awards
granted prior to the Termination Date shall survive the termination of the Plan
and continue to apply to such Awards. No amendment, suspension, or termination
of the Plan shall, without the consent of the Grantee, materially impair rights
or obligations under any Award theretofore awarded.



8

--------------------------------------------------------------------------------

6.         AWARD ELIGIBILITY AND LIMITATIONS

6.1.      Service Providers.

Subject to this Section 6, Awards may be made to any Service Provider as the
Board shall determine and designate from time to time in its discretion.

6.2.      Successive Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3.      Stand-Alone, Additional, Tandem, and Substitute Awards.

Awards may, in the discretion of the Board, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity to be acquired by the Company or an Affiliate, or any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Board shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. Subject to the requirements of
applicable law, the Board shall have the right, in its discretion, to make
Awards in substitution or exchange for any other award under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Stock subject to the Award is equivalent in
value to the cash compensation (for example, Restricted Stock Units or
Restricted Stock).

7.         AWARD AGREEMENT

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

8.         TERMS AND CONDITIONS OF OPTIONS

8.1.      Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option intended to be an
Incentive Stock Option (except those that constitute Substitute Awards) shall be
at least the Fair Market Value on the Grant Date of a share of Stock; provided,
however, that in the event that a Grantee is a Ten



9

--------------------------------------------------------------------------------

Percent Stockholder as of the Grant Date, the Option Price of an Option granted
to such Grantee that is intended to be an Incentive Stock Option shall be not
less than 110 percent of the Fair Market Value of a share of Stock on the Grant
Date. In no case shall the Option Price of any Option be less than the par value
of a share of Stock.

8.2.      Vesting.

Subject to Section 8.3, each Option shall become exercisable at such times and
under such conditions (including, without limitation, performance requirements)
as shall be determined by the Board and stated in the Award Agreement.

8.3.      Term.

Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of the Option term determined by the
Board and stated in the Award Agreement not to exceed ten (10) years from the
Grant Date, or under such circumstances and on such date prior thereto as is set
forth in the Plan or as may be fixed by the Board and stated in the related
Award Agreement; provided, however, that in the event that the Grantee is a Ten
Percent Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option at the Grant Date shall not be exercisable after the
expiration of five (5) years from its Grant Date.

8.4.      Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the stockholders of the Company as provided herein or (ii) after the occurrence
of an event which results in termination of the Option.

8.5.      Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of shares of Stock
with respect to which the Option is to be exercised, accompanied by full payment
for the shares. To be effective, notice of exercise must be made in accordance
with procedures established by the Company from time to time.

8.6.      Rights of Holders of Options.

Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 15 or the related Award
Agreement, no adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date of such issuance.



10

--------------------------------------------------------------------------------

8.7.      Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

8.8.      Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

9.         TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1.      Right to Payment.

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, as determined by the Board. The Award
Agreement for an SAR shall specify the SAR Exercise Price. SARs may be granted
alone or in conjunction with all or part of an Option or at any subsequent time
during the term of such Option or in conjunction with all or part of any other
Award.

9.2.      Other Terms.

The Board shall determine at the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following Separation from Service or upon other conditions, the
method of exercise, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

9.3.      Term of SARs.

The term of a SAR granted under the Plan shall be determined by the Board, in
its sole discretion; provided, however, that such term shall not exceed ten (10)
years.

9.4.      Payment of SAR Amount.

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Stock, as determined by the Board) in an amount determined
by multiplying:



11

--------------------------------------------------------------------------------

(i) the difference between the Fair Market Value of a share of Stock on the date
of exercise over the SAR Exercise Price; by

(ii) the number of shares of Stock with respect to which the SAR is exercised.

10.       TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10.1.    Restrictions.

At the time of grant, the Board may, in its sole discretion, establish a period
of time (a “Restricted Period”) and any additional restrictions including the
satisfaction of corporate or individual performance objectives applicable to an
Award of Restricted Stock or Restricted Stock Units in accordance with
Section 12.1 and 12.2. Each Award of Restricted Stock or Restricted Stock Units
may be subject to a different Restricted Period and additional restrictions.
Neither Restricted Stock nor Restricted Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period or prior to the satisfaction of any other applicable restrictions.

10.2.    Restricted Stock Certificates.

The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Board may
provide in an Award Agreement that either (i) the Secretary of the Company shall
hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee; provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.

10.3.    Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have rights as stockholders of the Company, including voting and
dividend rights.

10.4.    Rights of Holders of Restricted Stock Units.

10.4.1.       Settlement of Restricted Stock Units.

Restricted Stock Units may be settled in cash or Stock, as determined by the
Board and set forth in the Award Agreement. The Award Agreement shall also set
forth whether the Restricted Stock Units shall be settled (i) within the time
period specified in Section 17.11 for short term deferrals or (ii) otherwise
within the requirements of Section 409A, in which case the Award Agreement shall
specify upon which events such Restricted Stock Units shall be settled.



12

--------------------------------------------------------------------------------

10.4.2.       Voting and Dividend Rights.

Unless otherwise stated in the applicable Award Agreement, holders of Restricted
Stock Units shall not have rights as stockholders of the Company, including no
voting or dividend or dividend equivalents rights.

10.4.3.       Creditor’s Rights.

A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.

10.5.    Purchase of Restricted Stock.

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section 11 or, in the discretion of the Board, in
consideration for past Services rendered.

10.6.    Delivery of Stock.

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.

11.       FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

11.1.    General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 11.

11.2.    Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price for Restricted Stock has been
paid thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant.



13

--------------------------------------------------------------------------------

11.3.    Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock)
following the Initial Public Offering, to the extent permitted by law and to the
extent the Award Agreement so provides, payment of the Option Price may be made
all or in part by delivery (on a form acceptable to the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell shares of Stock and to deliver all or part of the sales proceeds to the
Company in payment of the Option Price and any withholding taxes described in
Section 17.3.

11.4.    Other Forms of Payment.

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including, but not
limited to, the Company’s withholding of shares of Stock otherwise due to the
exercising Grantee.

12.       TERMS AND CONDITIONS OF PERFORMANCE AWARDS

12.1.    Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Section 12.2 in the case of a Performance Award intended to qualify under
Code Section 162(m).

12.2.    Performance Awards Granted to Designated Covered Employees.

If and to the extent that the Board determines that a Performance Award to be
granted to a Grantee who is designated by the Board as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Performance Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 12.2.

12.2.1.       Performance Goals Generally.

The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Board consistent with this Section
12.2. Following the end of the Transition Period, performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Board result in the achievement of performance goals
being “substantially uncertain.” The Board may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may, in the



14

--------------------------------------------------------------------------------

discretion of the Board, be established on a Company-wide basis, or with respect
to one or more business units, divisions, subsidiaries or business segments, as
applicable. Performance goals may be absolute or relative (to the performance of
one or more comparable companies or indices). Measurement of performance goals
may exclude (in the discretion of the Board) the impact of charges for
restructuring, discontinued operations, extraordinary items, and other unusual
non-recurring items, and the cumulative effects of tax or accounting changes
(each as defined by generally accepted accounting principles and as identified
in the Company’s financial statements or other SEC filings). Performance goals
may differ for Performance Awards granted to any one Grantee or to different
Grantees.

12.2.2.       Business Criteria.

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Board in establishing
performance goals for such Performance Awards: net sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes);
pre-or after-tax income (before or after allocation of corporate overhead and
bonuses; net earnings; earnings per share; net income (before or after taxes);
return on equity; total shareholder return; return on assets or net assets;
appreciation in and/or maintenance of, share price; market share; gross profits;
earnings (including earnings before taxes, earnings before interest and taxes or
earnings before interest, taxes depreciation and amortization); economic
value-added models or equivalent metrics; comparisons with various stock market
indices; reduction in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital; cash flow return on investment; improvement in or attainment
of expense levels or working capital levels; operating margins; gross margins or
cash margin; year-end cash; debt reductions; shareholder equity; regulatory
performance; implementation, completion or attainment of measurable objectives
with respect to research, development, products or projects and recruiting and
maintaining personnel and any other business criteria established by the Board.

12.2.3.       Timing for Establishing Performance Goals.

Following the Transition Period, performance goals shall be established not
later than 90 days after the beginning of any performance period applicable to
such Performance Awards, or at such other date as may be required or permitted
for “performance-based compensation” under Code Section 162(m).

12.2.4.       Settlement of Performance Awards; Other Terms.

Settlement of Performance Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Board. The Board may, in its discretion,
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards.

12.3.    Written Determinations.

All determinations by the Board as to the establishment of performance goals,
the amount of any Performance Award pool or potential individual Performance
Awards and as to the



15

--------------------------------------------------------------------------------

achievement of performance goals relating to Performance Awards, shall be made
in writing in the case of any Award intended to qualify under Code Section
162(m) to the extent required by Code Section 162(m). To the extent permitted by
Code Section 162(m), the Board may delegate any responsibility relating to such
Performance Awards.

12.4.    Status of Section 12.2 Awards under Code Section 162(m).

The provisions of this Section 12.4 are applicable following the Transition
Period. It is the intent of the Company that Performance Awards under Section
12.2 granted to persons who are designated by the Board as likely to be Covered
Employees within the meaning of Code Section 162(m) and regulations thereunder
shall, if so designated by the Board, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Section 12.2, including the definitions of
Covered Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Board cannot determine with certainty whether a
given Grantee will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Board, at the time of grant of Performance Awards, as
likely to be a Covered Employee with respect to that fiscal year. If any
provision of the Plan or any agreement relating to such Performance Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

13.       OTHER STOCK-BASED AWARDS

13.1.    Grant of Other Stock-based Awards.

Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Other Stock-based Awards may be
granted in lieu of other cash or other compensation to which a Service Provider
is entitled from the Company or may be used in the settlement of amounts payable
in shares of Common Stock under any other compensation plan or arrangement of
the Company, including without limitation, the Company’s incentive compensation
plan. Subject to the provisions of the Plan, the Board shall have the sole and
complete authority to determine the persons to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Awards, and all other conditions of such Awards. Unless
the Board determines otherwise, any such Award shall be confirmed by an Award
Agreement, which shall contain such provisions as the Board determines to be
necessary or appropriate to carry out the intent of this Plan with respect to
such Award.

13.2.    Terms of Other Stock-based Awards.

Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.



16

--------------------------------------------------------------------------------

14.       REQUIREMENTS OF LAW

14.1.    General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

14.2.    Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted to officers and directors hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board or Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Board, and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.



17

--------------------------------------------------------------------------------

14.3.    Non-Exempt Employees.

No Option granted to a Grantee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, shall be first exercisable for any
shares of Stock until at least six months following the date of grant of the
Option. Notwithstanding the foregoing, consistent with the provisions of the
Worker Economic Opportunity Act, in the event of the Grantee’s death or
Disability, upon a Change in Control in which the vesting of such Options
accelerates, or upon the Grantee’s retirement (as such term may be defined in
the Grantee’s Award Agreement or in another applicable agreement or in
accordance with the Company’s then current employment policies and guidelines)
any such vested Options may be exercised earlier than six months following the
date of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option shall be exempt from his or her regular rate of pay.

15.       EFFECT OF CHANGES IN CAPITALIZATION

15.1.    Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Plan and to any outstanding Awards, and in the Option Price, SAR
Exercise Price or Purchase Price per share of any outstanding Awards in order to
prevent dilution or enlargement of Grantees’ rights under the Plan. For purposes
of the foregoing, conversion of any convertible securities of the Company shall
not be treated as “effected without receipt of consideration by the Company.” If
a majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Change in Control) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the outstanding
Awards to provide that such Awards are for New Shares. In the event of any such
amendment, the number of shares subject to, and the Option Price, SAR Exercise
Price or Purchase Price per share of, the outstanding Awards shall be adjusted
in a fair and equitable manner as determined by the Board, in its discretion.
Any fractional share resulting from an adjustment pursuant to this Section 15.1
shall be rounded down to the nearest whole number and the Option Price, SAR
Exercise Price or Purchase Price per share shall be rounded up to the nearest
whole cent. In no event may the exercise price of any Award be decreased to an
amount less than the par value, if any, of the stock subject to the Award. The
Board in its sole discretion, may also make such adjustments in the terms of any
Award to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate. Adjustments determined by the
Board pursuant to this Section 15.1 shall be made in accordance with Section
409A to the extent applicable.



18

--------------------------------------------------------------------------------

15.2.    Change in Control.

15.2.1.       Consequences of a Change in Control.

Subject to the requirements and limitations of Section 409A if applicable, the
Board may provide for any one or more of the following in connection with a
Change in Control:

(a) Accelerated Vesting. The Board may, in its discretion, provide in any Award
Agreement or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide for the acceleration of the exercisability, vesting
and/or settlement in connection with such Change in Control of each or any
outstanding Award or portion thereof and shares acquired pursuant thereto upon
such conditions, including termination of the Grantee’s Service prior to, upon,
or following such Change in Control, to such extent as the Board shall
determine.

(b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section
15.2.1, if so determined by the Board, in its discretion, an Award denominated
in shares of Stock shall be deemed assumed if, following the Change in Control,
the Award confers the right to receive, subject to the terms and conditions of
the Plan and the applicable Award Agreement, for each share of Stock subject to
the Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled; provided, however, that if such consideration is not solely common
stock of the Acquiror, the Board may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. If any portion
of such consideration may be received by holders of Stock pursuant to the Change
in Control on a contingent or delayed basis, the Board may, in its sole
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Board’s good faith estimate of the present
value of the probable future payment of such consideration. Any Award or portion
thereof which is neither assumed or continued by the Acquiror in connection with
the Change in Control nor exercised or settled as of the time of consummation of
the Change in Control shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control.

               (c) Cash-Out of Awards. The Board may, in its discretion and
without the consent of any Grantee, determine that, upon the occurrence of a
Change in Control, each or any Award or a portion thereof outstanding
immediately prior to the Change in Control and not previously exercised or
settled shall be canceled in exchange for a payment with respect to each vested
share (and each unvested share, if so determined by the Board) of Stock subject
to such canceled Award in (i) cash, (ii) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount



19

--------------------------------------------------------------------------------

having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control, reduced by the exercise
or purchase price per share, if any, under such Award. If any portion of such
consideration may be received by holders of Stock pursuant to the Change in
Control on a contingent or delayed basis, the Board may, in its sole discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration. In the event such
determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Grantees in respect of
the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.

15.2.2.       Change in Control Defined.

Except as may otherwise be defined in an Award Agreement, a Change in Control
shall mean the occurrence of any of the following events:

(a)        the acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act), other than the Company or any subsidiary, affiliate (within
the meaning of Rule 144 promulgated under the Securities Act of 1933, as
amended) or employee benefit plan of the Company, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors (the
“Voting Securities”); or

(b)        a reorganization, merger, consolidation or recapitalization of the
Company (a “Business Combination”), other than a Business Combination in which
more than 50% of the combined voting power of the outstanding voting securities
of the surviving or resulting entity immediately following the Business
Combination is held by the persons who, immediately prior to the Business
Combination, were the holders of the Voting Securities; or

(c)        a complete liquidation or dissolution of the Company, or a sale of
all or substantially all of the assets of the Company; or

(d)        during any period of 24 consecutive months, the Incumbent Directors
cease to constitute a majority of the Board of Directors; “Incumbent Directors”
shall mean individuals who were members of the Board of Directors at the
beginning of such period or individuals whose election or nomination for
election to the Board of Directors by the Company's stockholders was approved by
a vote of at least a majority of the then Incumbent Directors (but excluding any
individual whose initial election or nomination is in connection with an actual
or threatened proxy contest relating to the election of directors).

Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and payable upon a Change in
Control, the Company will not



20

--------------------------------------------------------------------------------

be deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.

15.3.    Adjustments.

Adjustments under this Section 15 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

16.       NO LIMITATIONS ON COMPANY

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

17.       TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN

17.1.    Disclaimer of Rights.

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. In addition, notwithstanding anything contained in the Plan to
the contrary, unless otherwise stated in the applicable Award Agreement, no
Award granted under the Plan shall be affected by any change of duties or
position of the Grantee, so long as such Grantee continues to be a Service
Provider. The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.

17.2.    Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.



21

--------------------------------------------------------------------------------

17.3.    Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or
(iii) otherwise due in connection with an Award. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Company or the Affiliate, as
the case may be, any amount that the Company or the Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Affiliate, which may be withheld by the
Company or the Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold the minimum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 17.3 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

17.4.    Right of First Refusal; Right to Repurchase.

17.4.1.       Right of First Refusal.

Except as otherwise expressly provided in an Award Agreement, stockholders’
agreement or other agreement to which a Holder is a party, at any time prior to
registration by the Company of its Common Stock under Section 12 of the Exchange
Act, in the event that the Holder desires at any time to sell or otherwise
transfer all or any part of such Holder’s Issued Shares (to the extent vested),
the Holder first shall give written notice to the Company of the Holder’s
intention to make such transfer. Such notice shall state the number of Issued
Shares which the Holder proposes to sell (the “Offered Shares”), the price and
the terms at which the proposed sale is to be made and the name and address of
the proposed transferee. At any time within 30 days after the receipt of such
notice by the Company, the Company or its assigns may elect to purchase all or
any portion of the Offered Shares at the price and on the terms offered by the
proposed transferee and specified in the notice. The Company or its assigns
shall exercise this right by mailing or delivering written notice to the Holder
within the foregoing 30-day period. If the Company or its assigns elect to
exercise its purchase rights under this Section17.4.1, the closing for such
purchase shall, in any event, take place within 45 days after the receipt by the
Company of the initial notice from the Holder. In the event that the Company or
its assigns do not elect to exercise such purchase right, or in the event that
the Company or its assigns do not pay the full purchase price within such 45-day
period, the Holder may, within 60 days thereafter, sell the Offered Shares to
the proposed transferee and at the same price and on the same terms as specified
in the Holder’s notice. Any Issued Shares purchased by such proposed transferee
shall no longer be subject to the terms of the Plan. Any Issued Shares not sold
to the proposed transferee shall remain subject to the Plan.



22

--------------------------------------------------------------------------------

17.4.2.       Right of Repurchase.

Except as otherwise expressly provided in an Award Agreement, stockholders’
agreement or other agreement to which a Grantee is a party, at any time prior to
registration by the Company of its Common Stock under Section 12 of the Exchange
Act, in the case of any Grantee whose Separation from Service is for Cause, or
where the Grantee has, in the Board's reasonable determination, taken any action
prior to or following his Separation of Service which would have constituted
grounds for Cause, the Company shall have the right, exercisable at any time and
from time to time thereafter, to repurchase from the Grantee (or any successor
in interest by purchase, gift or other mode of transfer) any shares of Common
Stock issued to such Grantee under the Plan for the purchase price paid by the
Grantee for such shares of Common Stock (or the Fair Market Value of such Common
Stock at the time of repurchase, if lower).

17.5.    Market Standoff Requirement.

Except as otherwise expressly provided in an Award Agreement, stockholders’
agreement or other agreement to which a Grantee is a party, in connection with
any underwritten public offering of its Common Stock (“Offering”) and upon
request of the Company or the underwriters managing the Offering, Grantees shall
not be permitted to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise directly or indirectly dispose of any Common Stock
delivered under the Plan (other than those shares of Common Stock included in
the Offering) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days) from the effective date of the registration statement with respect to such
Offering as may be requested by the Company or such managing underwriters and to
execute an agreement reflecting the foregoing as may be requested by the
underwriters in connection with such Offering.

17.6.    Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.

17.7.    Other Provisions.

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board, in its sole
discretion. In the event of any conflict between the terms of an employment
agreement and the Plan, the terms of the employment agreement govern.

17.8.    Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.



23

--------------------------------------------------------------------------------

17.9.    Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

17.10.  Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law.

17.11.  Section 409A.

The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable laws
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six (6) month period immediately
following the Grantee’s Separation from Service shall instead be paid on the
first payroll date after the six-month anniversary of the Grantee’s Separation
from Service (or the Grantee’s death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Committee will have
any liability to any Grantee for such tax or penalty.

17.12.  Separation from Service.

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that will be taken upon the occurrence of a Separation from Service,
including, but not limited to, accelerated vesting or termination, depending
upon the circumstances surrounding the Separation from Service.

17.13.  Transferability of Awards and Issued Shares.

17.13.1.     Transfers in General.

Except as provided in Section 17.13.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.



24

--------------------------------------------------------------------------------

17.13.2.     Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.13.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 17.13.2, any such Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Subsequent transfers of transferred Awards are prohibited
except to Family Members of the original Grantee in accordance with this
Section 17.13.2 or by will or the laws of descent and distribution.

17.13.3.     Issued Shares.

No Issued Shares shall be sold, assigned, transferred, pledged, hypothecated,
given away or in any other manner disposed of or encumbered, whether voluntarily
or by operation of law, unless (i) such transfer is in compliance with the terms
of the applicable Award, all applicable securities laws, and with the terms and
conditions of the Plan (including Sections 17.4 and 17.5 and this Section
17.13.3), (ii) such transfer does not cause the Company to become subject to the
reporting requirements of the Exchange Act, and (iii) the transferee consents in
writing to be bound by the provisions of the Plan (including Sections 17.4 and
17.5 and this Section 17.13.3). In connection with any proposed transfer, the
Board may require the transferor to provide at the transferor’s own expense an
opinion of counsel to the transferor, satisfactory to the Board, that such
transfer is in compliance with all foreign, federal and state securities laws.
Any attempted disposition of Issued Shares not in accordance with the terms and
conditions of this Section 17.13.3 shall be null and void, and the Company shall
not reflect on its records any change in record ownership of any Issued Shares
as a result of any such disposition, shall otherwise refuse to recognize any
such disposition and shall not in any way give effect to any such disposition of
Issued Shares. Subject to the foregoing general provisions, and unless otherwise
provided in the agreement with respect to a particular Award, Issued Shares may
be transferred pursuant to the following specific terms and conditions:

(i)         Transfers to Permitted Transferees. The Holder may sell, assign,
transfer or give away any or all of the Issued Shares to Permitted Transferees;
provided, however, that following such sale, assignment, or other transfer, such
Issued Shares shall continue to be subject to the terms of this Plan (including
Sections 17.4 and 17.5 and this Section 17.13.3) and such Permitted
Transferee(s) shall, as a condition to any such transfer, deliver a written
acknowledgment to that effect to the Company.



(ii)       Transfers Upon Death. Upon the death of the Holder, any Issued Shares
then held by the Holder at the time of such death and any Issued Shares acquired
thereafter by the Holder’s legal representative shall be subject to the
provisions of this Plan, and the Holder’s estate, executors, administrators,
personal representatives, heirs, legatees and distributees shall be obligated to
convey such Issued Shares to the Company or its assigns under the terms
contemplated hereby.





25

--------------------------------------------------------------------------------

17.14.  Dividends and Dividend Equivalent Rights.

If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award. The terms and conditions of a dividend equivalent right may
be set forth in the Award Agreement. Dividend equivalents credited to a Grantee
may be paid currently or may be deemed to be reinvested in additional shares of
Stock or other securities of the Company at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend was paid to
shareholders, as determined in the sole discretion of the Board.



Iradimed Corporation







/s/Roger Susi



By: Roger Susi



Title: CEO and President



26

--------------------------------------------------------------------------------